Exhibit Pacific Premier Bancorp, Inc. Announces Commencement of Common Stock Offering Costa Mesa, Calif., October 27, 2009 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank (the “Bank”),today announced that it has commenced an offering of approximately $20.0million of its common stock in an underwritten public offering through Howe Barnes Hoefer & Arnett, Inc. The Company intends to grant the underwriters a 30day option to purchase up to an additional 15% of the common stock sold in the offering to cover over-allotments, if any. The Company intends to use the net proceeds of the offering for general corporate purposes, including contributing additional capital to the Bank, and to support its ongoing and future anticipated growth, which may include opportunistic acquisitions of all or parts of other financial institutions, including FDIC-assisted transactions. This announcement shall not constitute an offer to sell or the solicitation of an offer to buy these securities, nor shall there be any offer or sale of these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction.A registration statement relating to these securities has been filed with the Securities and Exchange Commission but has not yet become effective.These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective.The offering will be made only by means of a prospectus which is a part of such registration statement.When available, a copy of the preliminary prospectus may be obtained from Howe Barnes Hoefer & Arnett, Inc. at 222 South Riverside Plaza, 7th Floor, Chicago, IL 60606 or at 1-800-800-4693. About Pacific Premier Bancorp, Inc. The Company owns all of the capital stock of the Bank.The Company provides business and consumer banking products to its customers through our six full-service depository branches in Southern California located in the cities of San Bernardino, Seal Beach, Huntington Beach, Los Alamitos, Costa Mesa and Newport Beach.The Company's common stock is traded on the NASDAQ Global Stock Market under the symbol PPBI. FORWARD-LOOKING COMMENTS The statements contained herein that are not historical facts are forward-looking statements based on management's current expectations and beliefs concerning future developments and their potential effects on the Company.Such statements involve inherent risks and uncertainties, many of which are difficult to predict and are generally beyond the control of the Company.
